DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-8, 10, and 14, the terms “detection means”, “calculation means”, “guidance means”, “decision means”, “means acquiring information associated with a width”, “means acquiring information associated with a length”, “acquiring means, acquiring information associated with the width”, “acquiring means, acquiring information associated with a length”, and “executing means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The terms “detection means” (control section as CPU 11/21, [0017 and 0027]), “calculation means” (control section as CPU 11/21, [0017 and 0027]), “guidance means” (control section as CPU 11/21, [0017 and 0027]), “decision means” (control section as CPU 11/21, [0017 and 0027]), “means acquiring information associated with a width”, “means acquiring information associated with a length” (control section as CPU 11/21, [0017 and 0027]), “acquiring means, acquiring information associated with the width” (control section as CPU 11/21, [0017 and 0027]), “acquiring means, acquiring information associated with a length” (control section as CPU 11/21, [0017 and 0027]), and “executing means” (control section as CPU 11/21, [0017 and 0027]) are interpreted 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rigazio et al. (US 2009/0262073, hereinafter “Rigazio”) in view of Grillo (US 2002/0175894) in view of Mori et al. (US 2009/0219677, hereinafter “Mori”).
	Regarding claim 11, Rigazio discloses a device, having:	a gripping section gripped by a hand of the user (Figs. 1 and 3, [0028-0029], side bezel/housing areas of remote control unit 12 adjacent sensors 40 are gripped by a hand of a user); and	wherein the gripping section has a polygonal columnar shape (Fig. 3, [0028-0029], sensors 40 are formed in an equiangular polygonal shape of a rectangle that is formed as a column to form the polygonal columnar shape of the bezel as the gripping section);	a sensor arranged in the gripping section and detecting a width of a palm of the user, wherein the width of the palm detected by the sensor is subjected to predetermined processing ([0028-0029], sensors 40 are arranged in the gripping section of bezel of the device, hand/palm size is determined including length and width based on sensor data being subjected to predetermined processing using holding pattern of hand detected by sensors 40).	Rigazio does not explicitly disclose	the device fixed to a hand of a user,	a flexible belt;	wherein a first end of the flexible belt is coupled to a first end of the gripping section and a second end of the flexible belt is coupled to a second end of the gripping section,	wherein the hand is passed through the flexible belt during use, and 	wherein the sensor is arranged on an opposite side of the gripping section from the flexible belt.	Grillo teaches	the device fixed to a hand of a user (Figs. 1-2, [0030 and 0033], input device has strap 80 which receives hand to have device fixed to a hand of a user of the input device 1),	a flexible belt having an annular shape (Figs. 1-2, [0030 and 0033], strap 80 is made of a flexible material);	wherein a first end of the flexible belt is coupled to a first end of the gripping section and a second end of the flexible belt is coupled to a second end of the gripping section (Figs. 1-2, [0030 and 0033], strap 80 is formed at two sections 81, 82 coupled to first and second ends of the body 10 of the input device 1 of the gripping section where strap 80 is formed),	wherein the hand is passed through the flexible belt during use (Figs. 1-2, [0030 and 0033], input device has strap 80 which receives hand to have device fixed to a hand of a user of the input device 1), and 	wherein the sensor is arranged on an opposite side of the gripping section from the flexible belt (Figs. 1-2, [0030 and 0033], input device has strap 80 which receives hand to have device fixed to a hand of a user of the input device 1 which is formed on the back of the device and has the input mechanisms (and sensors sensing inputs) 
	Regarding claim 12, Rigazio as modified by Grillo and Mori discloses the device according to claim 11, wherein the sensor comprises a plurality of finger sensors arranged in a row and detecting a distance to a finger of the hand of the user ([0028-0029], sensors 40 are arranged in a row on each side of the gripping section of bezel of 

	Regarding claim 14, Rigazio discloses a computer readable storage medium storing a program for an information processing apparatus connected to a device and having a gripping section gripped by a hand of the user and a sensor arranged in the gripping section and detecting a width of a palm of the user, the program comprising (Figs. 1, 3 and 7, [0028-0029], device or remote control unit 12 has information processing apparatus of CPU 100; side bezel/housing areas of remote control unit 12 are gripping section gripped by a hand of a user adjacent sensors 40 to detect hand/palm size which includes length and width):	by acquiring means, acquiring information associated with the width of the palm of the user from the device (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is determined based on sensor data being subjected to predetermined processing using holding pattern of hand); 	by acquiring means, acquiring information associated with a length or a size of a portion of a body of the user by using the acquired information associated with the width of the palm (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is determined based on sensor data being subjected to predetermined processing using holding pattern of hand); and 	by executing means, executing processing of an application by using the acquired information associated with the length or size of the portion of the body of the user (Fig. 7, CPU 100, [0028-0029], executed processing of CPU 100 having ,	wherein the information processing apparatus further comprises:	wherein the gripping section has a polygonal columnar shape (Fig. 3, [0028-0029], sensors 40 are formed in an equiangular polygonal shape of a rectangle that is formed as a column to form the polygonal columnar shape of the bezel as the gripping section).	Rigazio does not explicitly disclose	the device fixed to a hand of a user,	a flexible belt;	wherein a first end of the flexible belt is coupled to a first end of the gripping section and a second end of the flexible belt is coupled to a second end of the gripping section,	wherein the hand is passed through the flexible belt during use, and	wherein the sensor is arranged on an opposite side of the gripping section from the flexible belt.	Grillo teaches	the device fixed to a hand of a user (Figs. 1-2, [0030 and 0033], input device has strap 80 which receives hand to have device fixed to a hand of a user of the input device 1),	a flexible belt having an annular shape (Figs. 1-2, [0030 and 0033], strap 80 is .
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694